Guerrt, J.
The bill of exceptions recites, and. the record shows, that the judgment excepted to (the overruling of the certiorari) was rendered on February 7, 1938, and that the bill of exceptions was presented to the judge on January 4, 1939. This being) a criminal case, and the bill of exceptions not having been presented within twenty days from the date of the judgment complained of, this court is without jurisdiction to entertain the case.

Writ of error dismissed.


Broyles, O. J., and, MacIntyre, J., concur.